UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 01-50933


                    PHILLIP W. HYDE; NANCY HYDE,

                          Plaintiffs/Counter-Defendants/Appellants,


                               VERSUS


       ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.;
                           JOE G. BROOKS,

                            Defendants/Counter-Claimants/Appellees.




           Appeal from the United States District Court
             For the Western District of Texas, Austin




                          February 14, 2003


Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

      AFFIRMED.   See Rule 47.6.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.